Citation Nr: 1812813	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (also claimed as Barrett's esophagus). 

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for benign muscle fasciculation syndrome, claimed as neurological problems as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with GERD and asthma; a preponderance of the competent and the probative evidence of record is against a finding that these conditions are etiologically related to active service, to include exposure to environmental hazards.

2.  The Veteran's pre-existing left ear hearing loss was not aggravated during service; the Veteran does not have a hearing loss disability in the right ear.

3.  Resolving doubt in favor of the Veteran, tinnitus and benign muscle fasciculation syndrome are related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

2.  The criteria for service connection for asthma have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  Resolving doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  Resolving doubt in favor of the Veteran, the criteria for service connection for benign muscle fasciculation syndrome have been met.  38 U.S.C. §§ 1110, 1117, 1131, 5103 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2017); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as tinnitus, is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(i)-(ii).  

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(4). 

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7)(i)-(iii).

A.  GERD

The Veteran relates GERD to service, specifically the conditions and exposures he experienced during the Persian Gulf War.  In a January 2013 statement in support of claim (VA Form 21-4138), the Veteran reported experiencing indigestion prior to discharge.  The Veteran further reported a diagnosis of acid reflux in June 1991.  At an October 2017 hearing, the Veteran testified that the frequency of indigestion increased during his deployment and worsened after service. 

After review of the evidence, the Board finds that service connection is not warranted.  

Service treatment records are silent for complaints, symptoms and diagnosis of GERD.  After service, the Veteran was treated by private clinicians and was given a diagnosis of GERD in or around November 1998.  In January 1999 private treatment records, the Veteran reported reflux symptoms with onset between 6 to 10 years prior, occurring daily.  In a separate January 1999 private treatment record, the Veteran reported that he has always had issues with reflux but the symptoms worsened 4 years prior.  

The evidence of record includes a Department of Defense Fact Sheet reporting that the nerve agent Sarin and Cyclosarin were stored at the munitions depot in Khamisiyah.  Also of record is a September 2005 letter from the Office of the Assistant Secretary of Defense regarding the Veteran's possible exposure to chemical warfare agents.  Specifically, the letter discusses the possible exposure resulting from the demolition of a chemical warfare agent munitions near Khamisiyah, Iraq between March 10 and March 13, 1991.  

The Veteran was afforded a VA examination in May 2013.  The examiner review of the claims file and conducted an in-person examination.  The examiner noted the Veteran's reported onset and history of gastrointestinal symptoms.  The examiner opined that GERD was not related to service or to any toxic or environmental exposures in service.  The examiner provided a cogent rationale for his opinion.

The Veteran's private physician, Dr. K. has opined that the Veteran's GERD was acquired during Gulf War service or shortly after.  Dr. K. explained that it is possible that chemical exposure could have contributed to onset although he could not recall any specific exposures.  Dr. K. also indicated that the onset of GERD and IBS is multifactorial and it is possible that multifactorial symptoms (i.e. stress, infection, diet changes and exposure) were present during the Veteran's deployment.  

Initially, the Board notes that GERD is not a chronic disease for which presumptive service connection may be established under 38 C.F.R. § 3.307, 3.309.  Presumptive service connection under 38 C.F.R. § 3.317 is also not warranted.  The Veteran's gastrointestinal signs and symptoms have been given a clinical diagnosis of GERD.  A VA examiner has further opined that the gastrointestinal signs and symptoms do not represent a medically unexplained chronic multisymptom illness or undiagnosed illness.  See 38 C.F.R. § 3.317.

The most persuasive and competent evidence of record does not support an award of service connection on a direct basis either.  As demonstrated by the service and post-service medical records, the Veteran was diagnosed with GERD many years after service.  Further, the May 2013 VA medical opinion establishes that GERD is not related to service or any exposure to hazardous exposures there-in.  The opinion was supported with cogent clinical rationale.  The VA opinion is highly probative because the examiner has the appropriate training, expertise and knowledge to evaluate the claimed disability.  Furthermore, the examiner undertook appropriate review of the records, performed an examination, and considered the Veteran's statements regarding the nature and history of his condition.  The opinion offered by Dr. K. is afforded little probative weight as it was speculative in nature.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Moreover, there is no indication that Dr. E. considered the relevant medical evidence, such as service and post-service treatment records and diagnostic test results.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).  Therefore, his opinion is outweighed by the more persuasive VA opinion. 

The Board has considered the Veteran contention his diagnosed GERD is related to service.  GERD is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as a determination as to whether his gastrointestinal symptoms are part of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  

The preponderance of the evidence weighs against finding that a causal nexus between GERD and service.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  

B.  Asthma

The Veteran reports exposure to burning oil wells and destruction of chemical weapons while in active service in the Persian Gulf.  The Veteran relates his asthma to these exposures.

Upon careful review of the evidence, service connection is not warranted.  The competent and probative evidence does not show an etiological relationship between asthma and service.  

Service treatment records are silent for a diagnosis of asthma.  In May 1991 service treatment records, the Veteran was seen for right sided chest pain worsened by cough and deep breaths with shortness of breath.  Upon examination, the clinician noted clear lungs with chest x-ray and other testing within normal limits.  The clinician did not give an assessment of asthma.  In October 1991 imaging, the Veteran was noted to have lung fields free of infiltrates or effusions.  The Veteran further denied asthma in an October 1991 report of medical history. 

After service, the Veteran presented with complaints of allergies, sinus pressure and pain, difficulty breathing, coughing and congestion.  In November 1998 private treatment record, the Veteran was given an assessment of mild asthma.  A September 2007 private treatment record noted a history of severe, persistent asthma and allergies, with Gulf War and toxic mold exposure.  See also May 2009 private treatment record.  

The Veteran underwent an examination May 2013.  The examiner reviewed the claims file and conducted an examination.  The examiner opined that asthma is less likely than not due to toxic exposure as this type of condition is not medically considered to be due to toxic exposure. 

In June 2014, the Veteran's treating pulmonologist, Dr. E., noted that he first saw the Veteran in October 2013.  At that time, the Veteran presented with respiratory symptoms including cough, shortness of breath, fatigue and malaise; the Veteran reported symptoms started shortly after exposure to burn pits during service.  Dr. E. opined that given the circumstantial evidence, there is a strong likelihood that the respiratory illness is secondary to exposures during the war.  

The most persuasive evidence against the claim.  The May 2013 VA examiner found that no causal nexus between asthma and toxic exposure during service.  The May 2013 VA examination and opinion are highly persuasive.  The VA examiner had the appropriate training, expertise and knowledge to evaluate the claimed disability.  The examiner provided a thorough and cogent rationale for his finding and opinion, which included consideration of the Veteran's reported symptoms both during and after service, and the post-service clinical history.  Furthermore, the examiner also reviewed the entire claims file.  

Regarding the opinion proffered by Dr. E., the Board notes that his opinion is afforded little probative weight as no rationale was provided.  Moreover, there is no indication that Dr. E. considered the relevant medical evidence, such as service and post-service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, this evidence is outweighed by the more persuasive VA findings, which indicate the Veteran's asthma is not related to toxic exposure during the Gulf War.  

The Board acknowledges the Veteran's contentions and sincere belief that his asthma is related to various exposures in service or his GERD.  The Veteran is not service-connected for GERD.  Similar to GERD, determining the nature and etiology of asthma is a complex medical determination which goes beyond lay observation of symptoms.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran's lay opinion is neither competent nor probative evidence.

Finally, the preponderance of the evidence weighs against the claim for establishing presumptive service connection under 38 C.F.R. § 3.317.  The competent evidence of record reflects that the Veteran has a clinical diagnosis of asthma based on his respiratory/pulmonary signs and symptoms.  In this regard, he has not been found to have undiagnosed illnesses or medically unexplained chronic multi- symptom illnesses.  Thus, presumptive service connection under 38 C.F.R. § 3.317 is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C. Bilateral Hearing Loss

The Veteran asserts that he has hearing loss due to service.  After review of the evidence, the Board finds service connection for hearing loss is not warranted.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. §§ 3.304, 3.306(b).  

Service personnel records show that the Veteran had a military occupational specialty of communications security equipment repair.  Service treatment records from June 1989 note routine exposure to hazardous noise.  

In a January 1987 enlistment examination the Veteran reported no issues and good health.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
0
0
10
55
50

An audiological evaluation in April 1990 service treatment record showed no change.  In an October 1991 separation examination, authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
15
LEFT
0
0
10
55
45

The Veteran underwent a VA examination in May 2013.  His pure tone thresholds, in decibels, were as follow:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
15
LEFT
5
5
10
55
50

The speech recognition score was 100 percent in the right ear and 98 percent in the left ear.  The examiner opined that the hearing loss of the left ear is less likely than not related to military service.  The examiner reasoned that January 1987 entrance exam revealed puretone threshold of 55 dB at 3000 and 50 dB at 4000 hertz and there was no significant threshold shift between the beginning and end of service beyond normal progression. 

The Veteran presented at an audiology consultation in August 2015.  Upon testing, the clinician found that the speech recognition score in the right ear was 100 percent and 96 percent in the left ear.  Pure tone thresholds showed normal right ear hearing; there was sensorineural hearing loss in the left ear.  

The Veteran testified in an October 2017 Board hearing that he has never been able to hear high pitched noises out of left ear and that he can hear out of the right ear fine.

The preponderance of evidence in this case weighs against the Veteran's claim. 

As to hearing loss in the right ear, the evidence does not establish the existence of a disability.  There must be competent evidence of the existence of the claimed disability at some point during an appeal or immediately prior to the filing of the claim for benefits.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  At no time, during the appeal has the Veteran been diagnosed with hearing loss in the right ear.  In the absence of proof of a present right ear hearing loss disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding hearing loss in the left ear, the Board finds the Veteran had sensorineural hearing loss noted upon entrance into service.  As such, the presumption of soundness does not attach.  After a review of all of the evidence, there is competent no evidence of any aggravation of pre-existing hearing loss in the left ear by the Veteran's service.  As confirmed by the May 2013 VA examiner, a comparison of in-service audiological evaluation at entrance and separation shows no there was no in-service worsening of the pre-existing left ear hearing loss.

The Board has considered the statements of the Veteran and his wife; however, they are not competent to evaluate whether hearing loss meets the auditory threshold for disability as defined by VA regulations or whether preexisting hearing loss was underwent aggravation during military service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Doing so requires not only interpretation of audiometric data recorded by an audiologist, but also requires medical analysis to distinguish symptoms suggestive of decreased hearing acuity from other.  Accordingly, the competent evidence lies with the VA examiners and clinicians who had the appropriate training, expertise and knowledge to evaluate the claimed disability and perform the testing.  The competent evidence weighs against the Veteran's claim. 

Accordingly, the Board concludes that service connection for a hearing loss disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Tinnitus 

The Veteran asserts that his tinnitus had onset in service.  Having considering the evidence of record, service connection for tinnitus is warranted.  

Service personnel records show routine exposure to hazardous noise.  In his lay statements and October 2017 testimony, the Veteran reported that the ringing in his ears began during service and continued after service, with changes in severity.  Post-service VA treatment records indicate severe chronic tinnitus.  At a VA audiology examination in May 2013, an examiner opined that tinnitus was less likely than not related to military service.  

The Veteran's lay statements and testimony are competent evidence of a current tinnitus disability.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He has also competently reported the onset of his tinnitus in service with continuity thereafter.  His testimony is credible as it is generally consistent with evidence showing noise exposure in service due to his occupational specialty.  

Pursuant to 38 C.F.R. § 3.303(b), a causal nexus need not be established in this particular case.  Based on the Veteran's credible lay testimony of onset of tinnitus on service with continuity thereafter, service connection for tinnitus is warranted.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Benign Muscle Fasciculation Syndrome

The Veteran seeks service connection for benign muscle fasciculation syndrome.  The preponderance of the probative and competent evidence supports presumptive service connection under 38 C.F.R. § 3.317.  

Service treatment records are silent for signs and symptoms associated with the condition.  Post-service medical records show various complaints of muscle twitching and neurological testing has been overwhelmingly normal.  The Veteran reports symptoms began from 1991 to 2008, including muscle twitching

The Veteran was afforded an examination in relation to the central nervous system and neuromuscular disease in May 2013.  The examiner conducted an in-person examination and review of the claims file.  The Veteran reported experiencing intermittent problems with twitching and fasciculation of the lower right eyelid beginning in March 1992.  The Veteran reported twitching in left forearms and thigh which onset in 2000/2002.  The examiner noted treatment records show normal blood work.  The examiner gave a diagnosis of benign muscle fasciculation syndrome and concluded that the Veteran's benign muscular fasciculation syndrome is a diagnosable but medically unexplained chronic multisystem illness of unknown etiology.  There are no competent opinions to the contrary.  Thus, presumptive service connection under 38 C.F.R. § 3.317 is warranted.

The Veteran is a Persian Gulf veteran as defined in 38 C.F.R. § 3.317 (e) due to service in the Southwest Asia theater of operations.  Thus, the provisions of 38 C.F.R. § 3.317 are applicable.  A medically unexplained chronic multisymptom illness (MUCMI) is a qualifying chronic disability under these provisions. See 38 C.F.R. § 3.317 (a)(2)(i)(B)(2).

Resolving all reasonable doubt in the Veteran's favor, service connection for benign muscular fasciculation syndrome is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for GERD is denied.

Service connection for asthma is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for benign muscular fasciculation syndrome is granted.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


